Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claim(s)
	This action is a non-final, first office action in response to application 17/411,027 filed on August, 24, 2021. Claim(s) 1-16 are currently pending and have been examined. 

Information Disclosure Statement
	The information disclosure statement(s) (IDS) submitted on 08/12/2022, are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) are being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

“an upper stage unit communicatively connected to the interface communication unit configured to…,” in Claim 1. 
“the interface communication unit is configured to access…,” Claim 1
“a first storage unit for storing…,” in Claim 1.
“a control unit that receives …,” in Claim 1.
“the control unit is configured to simulate …,” in Claim 2.
“the control unit is configured to continuously simulate…,” in Claim 8.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In this case, the corresponding structure for a upper stage unit is a processor, as taught in applicant’s specification 0022. Also, for purposes of the analysis the examiner has interpreted the interface communication unit is an on-board interface, the first storage unit as the mining image database, and the control unit as the mining operations mining operators interface, see below rejection. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claim(s) 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is
directed to an abstract idea without significantly more.
	Step 2A Prong 1: Independent Claim(s) 1 and 9 recites an entity generating a
schedule for various vehicles to travel to and from a work area. The entity will then be able to store the schedule, which, allows the entity to then select an action for a certain vehicle to perform based on the proximity of the vehicle(s). The entity is then able to determine a reward value for the action taken by the vehicle and store the reward value issued along with the policy requirements for each of the vehicles actions. Furthermore, the entity can receive communication from the vehicle and the entity can then transmit an action to the vehicle(s) to perform that action. Independent Claim(s) 1 and 9, as a whole recites limitation(s) that are directed to an abstract idea of certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). Independent Claim(s) 1 and 9 recite “generate, in a state representation, a schedule for a plurality of vehicles in a dynamic work area,” “storing a plurality of possible states in the state representation, each possible state having a plurality of possible actions,” “receives the schedule,” “simulate the states during an episode by selecting an action of at least one of the states to produce a result based on proximity to optimum performance of the plurality of vehicles,” “determine the reward value for the selected action,” “propagate the reward value back through simulation of the states with reference to time between the states,” “storing the reward value for each of the possible actions,” “storing a policy linked to the one of the possible actions for each of the states,” “access the policy and the action linked to the policy,” “receive communications from the vehicles,” and “transmit communications to the vehicles to communicate the action to one or more vehicles in the dynamic work,” step(s)/function(s) are merely certain methods of organizing human activity: fundamental economic practices or principles, commercial or legal interactions (e.g., business relations) and/or managing personal behavior or relationships or interactions between people (e.g., including social activities and/or following rules or instructions). For instance, in this case, Independent Claim(s) 1 and 9 are similar to an entity that will determine a schedule for one or more work vehicles, which, the entity will determine various actions and rewards for the generating a schedule and then providing the schedule for performing an action within a work area. The mere recitation of generic computer components (Claim 1: an interface communication unit, an upper stage unit, a lower stage unit, a first storage unit, a control unit, a processor, a second storage unit, a receiver, and a transmitter; and Claim 9: a non-transitory computer-readable medium and one or more processors). Therefore, Independent Claim(s) 1 and 9 recites the above abstract idea(s).

	Step 2A Prong 2: This judicial exception is not integrated into a practical application because the claims as a whole describes how to generally “apply,” the concept(s) of “generating,” “storing,” “receiving,” “simulating,” “determining,” “propagating,” “storing,” “accessing,” “receiving,” and “transmitting,” information in a computer environment, respectively. The limitations that amount to “apply it,” are as follows (Claim 1: an interface communication unit, an upper stage unit, a lower stage unit, a first storage unit, a control unit, a processor, a second storage unit, a receiver, and a transmitter; and Claim 9: a non-transitory computer-readable medium and one or more processors). Examiner, notes that the interface communication unit, upper stage unit, lower stage unit, first storage unit, control unit, processor, second storage unit, receiver, transmitter, and non-transitory computer-readable medium, respectively, are recited so generically that they represent no more than mere instructions to apply the judicial exception on a computer. Similar to, Affinity Labs v. DirecTv., the court has held that certain additional elements are not integrated into a practical application or provide significantly more when the additional elements merely use a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) thus they do no more than merely invoke computers or machinery as a tool to perform an existing process, which, amounts to no more than “applying,” the judicial exception. Here, the above additional elements are not integrated into a practical application or provide significantly more when they are merely generating, receiving, storing, determining, accessing, transmitting, propagating, and simulating information which is no more than merely invoking computers or machinery as a tool to perform an existing process (e.g., determining work schedules) thus merely “applying,” the judicial exception. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015). Examiner, further, notes that the “vehicle,” causing, indicates a “field-of- use,” within the technological environment of providing instructions to a vehicle for performing an action in a delivery area. As currently claimed, there is no improvement to the functioning of the vehicle, and the instructions sent are similar to those that would be sent by an entity specifying where to move the vehicle in order to have the vehicle perform an action. Furthermore, like in
Affinity Labs v. DirecTv, the additional elements generally link causing the vehicle, which, does no more than merely confine the use of the abstract idea to a vehicle performing actions in a working environment based on schedule information thus failing to add an inventive concept to the claims. Each of the above limitations simply implement an abstract idea that is no more than mere instructions to apply the exception using a generic computer component, which, is not a practical application of the abstract idea. Therefore, when viewed in combination these additional elements do not integrate the recited judicial exception into a practical application and the claims are directed to the above abstract idea(s)

	Step 2B: The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as noted previously, the claims as a whole merely describe how to generally “apply,” “field-of-use,” and generally linking, the abstract idea in a computer environment. Thus, even when viewed as a whole, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Therefore, the claims are ineligible.

	Claim(s) 2-5, 7-8, 10-13, and 15-16: The various metrics of Dependent Claim(s) 2-5, 7-8, 10-13, and 15-16 merely narrow the previously recited abstract idea limitations. For the reasons described above with respect to Independent Claim(s) 1 and 9 these judicial exceptions are not meaningfully integrated into a practical application, or significantly more than an abstract idea.

	Claim(s) 6 and 14: The additional limitation of “generating,” and “executing,” are further directed to a certain method of organizing human activity and mathematical concepts (e.g., mathematical relationships), as described in Claim(s) 1 and 9. The upper stage unit and linear programming, respectively, are recited so generically that it represents no more than mere instructions to apply the judicial exception on a computer. The recitation(s) of “an optimization function, an environmental constraint and a vehicle constraint as inputs to generate the schedule,” step(s)/function(s) falls within the enumerated grouping certain methods of organizing human activity and mathematical concepts. Also, see a commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); and use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more, Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016); MPEP 2106.05(f). Therefore, for the reasons described above with respect to Claim(s) 6 and 14 the judicial exception is not meaningfully integrated into a practical application, or significantly more than the abstract idea.

	The dependent claim(s) 2-8 and 10-16 above do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) in the dependent claim(s) above are no more than mere instructions to apply the exception using generic computer component(s), field-of-use, and generally linking, which, doesn’t provide an inventive concept. Therefore, Claim(s) 1-16 are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2 and 8-10, and 16  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. (US 2003/0069680) in view of Baker (US 6,351,697).
	Regarding Claim 1, Cohen et al., teaches a vehicle dispatch system (Paragraph 0002)(Cohen teaches a dispatching system for assigning vehicles to a mining pit) comprising:
an interface communication unit. (Paragraph 0025)(Cohen et al. teaches a vehicle that includes an on-board computer (i.e., interface communication unit) that includes a display element)
an upper stage unit communicatively connected to the interface communication unit configured to generate, in a state representation, a schedule for a plurality of vehicles in a dynamic work area. (Paragraph(s) 0006, 0032-0034, and 0041); (Fig. 2, 200)(Cohen teaches a multi-stage system, which, includes an upper stage. Cohen, also, teaches a processor (i.e., upper stage unit). The processor is able to set the production targets for each shovel, which, sets guidelines based on the current mine environment. Examiner, further notes, that the processor can provide one or more specified guidelines, which will provide dispatch instructions to the optimized system that guides the vehicle to the shovel. The processor is able to generate a scheduled route based on the required guidelines for the vehicles in the mining area based on the optimized state of the mine, as taught in paragraph 0041. Also, Cohen et al., teaches that after the processor determines the guidelines that make up the route information then the vehicle will be directed to the shovel or processing site, which, the vehicle is able to receive this information by its on-board computer)
a lower stage unit communicatively connected to the upper stage unit and the interface communication unit. (Paragraph(s) 0005-0007, 0025, 0029, 0032, and 0035); and (Fig. 2, mine operation)(Cohen et al. teaches a multi-stage system, which, includes a lower stage. Cohen, further, teaches mining operations that includes mine operators that include an interface between mine operators at the centralized office (i.e., lower stage unit) and the assignment system. The mine operators can exchange information between the assignment system. Cohen, further, teaches that the centralized office of the mine operators (i.e., lower stage unit) is able to obtain guideline information such as minimizing truck or shovel idle time, maximizing production, or achieving a target productivity or blend of ore. The mine operators are able to obtain mine image information that affects truck assignment, such as a map of haulage routes or the location of shovels and/or processing sites, which these routes can be provided and updated on the vehicle on-board computer (i.e., interface communication unit), see paragraph(s) 0032 and 0035. Cohen et al., also, teaches that the processor (i.e., upper stage unit) is able to receive information from the mining operations operators centralized office (i.e., lower stage unit), see paragraph(s) 0032, 0035, and 0039. Examiner, also, notes that the mining operation operators office (i.e., lower stage unit) is able to communicate with the processor (i.e., upper stage unit), see Fig. 2 mine operation and 200)
having:
a first storage unit for storing a plurality of possible states in the state representation, each possible state having a plurality of possible actions. (Paragraph 0035)(Cohen et al. teaches that the configuration database and the mine image database (i.e., first storage unit) store information about the current mining environment (i.e., possible states in the state presentation). Cohen et al., further, teaches that each of the current mining environment states will have a fixed assignment route assigned. Cohen, further, teaches that the fixed assignment routes will have an additional route assigned for each truck, which the additional route will allow the truck(s) to get into their fixed assignment route. Examiner, respectfully, notes the system will determine a fixed assignment route along with an additional route for getting the truck into the fixed assignment route (i.e., plurality of possible actions). Examiner, also, notes that the system will determine at least two routes, a fixed assignment route and an additional route, which these routes will be sent to the mining operations for storage) 
a control unit that receives the schedule, the control unit comprising a processor configured to:
simulate the states during an episode by selecting an action of at least one of the states to produce a result based on proximity to optimum performance of the plurality of vehicles. (Paragraph(s) 0035 and 0037- 0038)(Cohen et al. teaches that the system will use information previously stored to run an optimal production plan to determine the optimal route that will provide the optimal material flow rate between each shovel and processing site for each of the truck(s) assignments. Cohen et al., further, teaches that the route can be assigned while the particular vehicle in a real-time, possibly while still delivering the load (i.e., episode) and determine the best route depending on the production requirement, optimization criteria, and/or mining environment changes, as taught in Paragraph 0038)
determine the reward value for the selected action. (Paragraph(s) 0013 and 0037)(Cohen et al. teaches that an optimal cost (i.e., reward value) will be determined for each of the assignments (i.e., selected action))
propagate the reward value back through simulation of the states with reference to time between the states. (Paragraph(s) 0036-0037)(Cohen et al. teaches that the system will go through a pre-fetch stage (i.e., check) to make sure that the determined route is the best route. Examiner, respectfully notes, that the pre-fetched stage will anticipate future conditions, which, will include forecasted time variables that include different environmental conditions (i.e., between states). Examiner, further, respectfully notes that this process will then determine the cost for the processing site at each time. This will have the action sent back through a check process to determine if the mining route time has changed.)
a second storage unit, the second storage unit storing the reward value for each of the possible actions and storing a policy linked to the one of the possible actions for each of the states. (Paragraph(s) 0029, 0037, and 0042)(Cohen et al. teaches that the optimal rate cost associated with each of the routes will be stored in the pre-fetched assignment database (i.e., second storage unit). Cohen et al., further, teaches that the route(s) (i.e., possible actions) for each of the vehicles can be associated with guidelines (i.e., policies). These policies can include minimizing truck idle time and minimizing the length of time of the route, which, will be applied to the routes in order to determine the optimal cost of each route and the optimal route for the mining operation, as taught in paragraph 0042. Examiner, further, notes that the guidelines can be stored in the pre-fetched assignment database, as taught in paragraph 0029)
wherein the interface communication unit is configured to access the policy and the action linked to the policy. (Paragraph(s) 0025,  0034, 0037, and 0041)(Cohen et al. teaches a vehicle that includes an on-board computer (i.e., interface communication unit), which includes a vital sign monitor that is able to monitor travel time and the truck and its operation. Cohen et al., further, teaches that the on-board computer (i.e., interface communication unit) will receive a fixed assignment route (i.e., the action) that will allow the vehicle to continue to pick up ore from a certain shovel and deliver the ore to a certain processing site (e.g., operation), see paragraph 0034. Cohen et al., also, teaches that the assignment routes (i.e., action) are associated with different guidelines such as minimizing truck travel time (i.e., policy) and the system will direct the truck to a shovel in order for the truck to have little or no waiting time before picking up the ore. Cohen et al., further, teaches that the truck operations can include determining truck assignments and the operations include assignment routes for each truck, see paragraph(s) 0035 and 0043. Examiner, respectfully, notes that a cost is associated with each of the possible truck assignments and that the vehicles can be matched to the best route based on either the route being least expensive or more economical) 
the interface communication unit comprising:
a receiver operable to receive communications from the vehicles. (Paragraph(s) 0025 and 0039)(Cohen et al. teaches that the processor will receive a message from the on-board computer, as taught in paragraph 0039. Cohen et al., further, teaches that the on-board computer system is located within the truck(s), as taught in paragraph 0025)
a transmitter operable to transmit communications to the vehicles to communicate the action to one or more vehicles in the dynamic work area to 
	With respect to the above limitation(s): while Cohen et al. teaches an interface unit connected to an upper and lower stage unit to generate a schedule based on a plurality of actions, which, those actions will be used to simulate various states to determine a cost reward value. Cohen et al., further, teaches that the cost reward value and a policy value will be stored in a storage unit that allows the policy value to be communicated to the interface, which, an operator is able to receive to on the display. Cohen et al., also, teaches that the vehicle will be provided a best route for traveling through the mining area based on the pre-fetched information. However, Cohen et al. doesn’t explicitly teach that the one or more actions will be used to cause the vehicle to perform that action.  
	But, Baker in the analogous art of an autonomous dispatch system, teaches cause the one or more of the vehicles to perform in accordance with the action. (Column 5, Lines 19-29)(Baker teaches that the mining vehicle can be autonomously operated to guide the vehicle to its prescribed destination to mine the ore within the mine)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the mining truck that is able to receive a route from the assignment database of Cohen et al., by incorporating the teachings of providing route information to the mining vehicle, which the vehicle will autonomously travel to the mining area of Baker, since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the performance of operators and significant gains that aid operators of excavating machines to minimize mistakes. (Baker: Column 2, Lines 15-37)

	Regarding Claim 2, Cohen et al./Baker, teaches all the limitations as applied to Claim 1 and wherein the control unit is configured to simulate the states continuously to maximize the reward value of the actions in each state. (Paragraph(s) 0041 and 0045)(Cohen et al. teaches that the truck assignments are updated to reflect the current status of the mine. Examiner, notes, that this will allow for the system to maximize the overall production of the mine for an increase in profits)

	Regarding Claim 8, Cohen et al./Baker, teaches all the limitations as applied to Claim 1 and wherein the control unit is configured to continuously simulate the states during the episode to continuously determine the reward value for the selected action. (Paragraph(s) 0036-0037)(Cohen et al. teaches the pre-fetch process for analyzing a processing site to determine the optimal route and assignment for the truck(s) will be invoked regularly at various time intervals to provide the best truck assignments based on the information known. Examiner, notes, that once the best known truck assignment is known this will provide a cost (i.e., reward) to the assignment which will vary in expense based on the route chosen by the pre-fetch database)

	Regarding Claim 9, Cohen et al./Baker, teaches a non-transitory computer-readable medium comprising instructions stored thereon, that when executed by one or more processors, (Paragraph(s) 0002 and 0011)(Cohen teaches a computer readable medium that includes instructions for performing/dispatching trucks using optimized assignments of trucks in an open-pit mining environment) perform the steps of: 
generating, in a state representation, a schedule for a plurality of vehicles in a dynamic work area. (See, relevant rejection of Claim 1(b))
storing a plurality of possible states in the state representation, each possible state having a plurality of possible actions. (See, relevant rejection of Claim 1(d)(a))
simulating the states during an episode by selecting an action of at least one of the states to produce a result based on proximity to optimum performance of the plurality of vehicles. (See, relevant rejection of Claim 1(d)(b)(i))
determining a reward value of the selected action. (See, relevant rejection of Claim 1(d)(b)(ii))
propagating the reward value back through simulation of the states with reference to time between the states. (See, relevant rejection of Claim 1(d)(b)(iii))
storing the reward value for each of the possible actions. (See, relevant rejection of Claim 1(d)(b)(iv))
storing a policy linked to one of the possible actions for each of the states. (See, relevant rejection of Claim 1(d)(b)(iv))
receiving communications from the vehicles. (See, relevant rejection of Claim 1(d)(b)(vi)(1))
transmitting communications to the vehicles to communicate the actions to one or more of the vehicles in the dynamic work area to cause the one or more of the vehicles to perform in accordance with the action. (See, relevant rejection of Claim 1(d)(b)(vi)(2))

	Regarding Claim 10, Cohen et al./Baker, teaches all the limitations as applied to Claim 9 and wherein simulating the states during an episode comprises simulating the states continuously to maximize the reward value of the actions in each state. (Paragraph(s) 0036-0037)(Cohen et al. teaches that the system will use information previously stored to run an optimal production plan to determine the optimal route, which the determination will provide the optimal material flow rate between each shovel and processing site for each of the truck(s) assignments regularly (i.e., continuously). Cohen et al., further, teaches that the process for determining the anticipated future conditions/interruptions for a set of trucks (i.e., simulating states) will be invoked regularly (i.e., continuously) in order to provide the best truck assignments known at the time (i.e., simulating the states continuously). Examiner, respectfully,  notes that if the best assignments are provided to the vehicle(s) then this process in turn will help the process become more economical (i.e., maximize the reward value)) 

	Regarding Claim 16, Cohen et al./Baker, teaches all the limitations as applied to Claim 9 and simulating the states during an episode comprises continuously simulating the states during the episode to continuously determine the reward value for the selected action. (See, relevant rejection(s) of Claim(s) 8 and 9)

Claim(s) 3-5 and 11-13  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. (US 2003/0069680) in view of Baker (US 6,351,697) and further in view of Morikawa et al. (US 2006/0155664).
Regarding Claim 3, Cohen et al./Baker, teaches all the limitations as applied to Claim 1 and 

the maximum policy value is determined using an elapsed time in the episode. (Paragraph(s) 0041-0042)(Cohen et al. teaches that the system guidelines to optimize the material transport by taking into account little or no waiting time (i.e., elapsed time) to determine if the route will be given a lower or higher cost (i.e., maximum policy value) than the route that meets the factors (i.e., policy). Examiner, respectfully, notes that the factors are additional guidelines for optimizing the process)
	With respect to the above limitations: while Cohen et al. teaches that guidelines can be used to determine the cost of a route based on the time it takes for the vehicle to complete the transport of the load. However, Cohen et al. and Baker, do not explicitly teach that the policy is linked to a maximum policy value for an action.
	But, Morikawa et al. in the analogous art of predicting actions in an industrial environment, teaches wherein the policy is linked to maximum policy value for an action for each state. (Paragraph(s) 0083-0084, 0089 and 0130)(Morikawa et al. teaches reinforcement learning that is a learning algorithm for performing action determination (i.e., policy) to maximize the reward (i.e., maximum policy value). The process will determine a value that indicates an expected value for how many rewards are expected to be obtained in what state. Morikawa et al., further, teaches after a sufficient learning period, a state value will be calculated for each of the locations and an action determination, i.e., a policy in which what action is taken in what state (i.e., policy) based on the state value can be made for each location. Examiner, respectfully, notes that the process can be for traveling a robot)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the mining truck that is able to receive a route from the assignment database of Cohen et al. and providing route information to the mining vehicle, which the vehicle will autonomously travel to the mining area of Baker, by incorporating the teachings of determining a state value for each action and location of a traveling robot of Morikawa et al., since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the accuracy of action determination. (Morikawa et al.: Paragraph 0134)

	Regarding Claim 4, Cohen et al./Baker/Morikawa et al., teaches all the limitations as applied to Claim 3.
	However, Cohen et al. and Baker, do not explicitly teach wherein the maximum policy value is further determined using a subsequent state with a subsequence action in the episode. 
	But, Morikawa et al. in the analogous art of predicting actions in an industrial environment, wherein the maximum policy value is further determined using a subsequent state with a subsequence action in the episode. (Paragraph(s) 0076-0077)(Morikawa et al. teaches a prediction of a state change with respect to the environment by using a future state (i.e., subsequent state) to determine an action (i.e., subsequence action), see paragraph 0076. Morikawa et al., further, teaches a maximum value within the predicted steps will have a maximal state target value that will then be determined (i.e., maximum policy value)) 
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the mining truck that is able to receive a route from the assignment database of Cohen et al. and providing route information to the mining vehicle, which the vehicle will autonomously travel to the mining area of Baker, by incorporating the teachings of determining a maximum state value of Morikawa et al., since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the accuracy of action determination. (Morikawa et al.: Paragraph 0134)

	Regarding Claim 5, Cohen et al./Baker/Morikawa et al., teaches all the limitations as applied to Claim 3.
	However, Cohen et al. and Baker, do not explicitly teach wherein the action within each state that results in the maximum possible policy value becomes the policy for that state. 
	But, Morikawa et al. in the analogous art of predicting actions in an industrial environment, teaches wherein the action within each state that results in the maximum possible policy value becomes the policy for that state. (Paragraph(s) 0083-0084 and 0089)(Morikawa et al. teaches a reinforcement learning algorithm for performing action determination to maximize a reward. Morikawa et al., also, teaches a value that indicates an expected value for how many rewards are expected to be obtained in certain states. Examiner, respectfully, notes that the state value will then be associated with an action for each of the various locations)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the mining truck that is able to receive a route from the assignment database of Cohen et al. and providing route information to the mining vehicle, which the vehicle will autonomously travel to the mining area of Baker, by incorporating the teachings of determining a maximum state value  for expected states of Morikawa et al., since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve the accuracy of action determination. (Morikawa et al.: Paragraph 0134)

	Regarding Claim 11, Cohen et al./Baker/Morikawa et al., teaches all the limitations as applied to Claim 9 and 
determining a maximum policy value using an elapsed time in the episode. (See, relevant rejection(s) of Claim(s) 3(b) and 9)
wherein storing the policy comprises linking the policy to a maximum policy value for an action for each state. (See, relevant rejection(s) of Claim(s) 3(a) and 9)
	Regarding Claim 12, Cohen et al./Baker/Morikawa et al., teaches all the limitations as applied to Claim 11 and wherein determining the maximum policy value further comprises using a subsequent state with a subsequent action in the episode. (See, relevant rejection(s) of Claim(s) 4 and 11)

	Regarding Claim 13, Cohen et al./Baker/Morikawa et al., teaches all the limitations as applied to Claim 11 and storing the policy comprises storing the action within each state that results in the maximum possible policy value as the policy for that state. (See, relevant rejection(s) of Claim(s) 5 and 11)

Claim(s) 6 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. (US 2003/0069680) in view of Baker (US 6,351,697) and further in view of Benda et al. (US 2005/0197876).
Regarding Claim 6, Cohen et al. and Baker, teaches all the limitations as applied to Claim 1 and wherein the upper stage unit is configured with 
With respect to the above limitations: while Cohen et al. teaches that the upper stage is able to generate a production plan based on the optimal criteria such as current and anticipated future information about the mining environment, the number of trucks available, and forecasted time information/interruptions of the vehicles. However, Cohen et al. and Baker, do not explicitly teach that a linear program will conduct this optimization procedure. 
	But, Benda et al. in the analogous art of optimizing logistics for loading vehicles and transporting goods by using a linear program, teaches wherein the upper stage unit is configured with linear programming that has an optimization function to generate the schedule. (Paragraph(s) 0063 and 0074)(Benda et al. teaches using a linear program to solve a multistage transshipment problem. This process will maximize the difference between the revenue and the cost and vehicle capacity to generate a schedule for a truck to take and pick-up a product) 	
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the mining truck that is able to receive a route from the assignment database of Cohen et al. and providing route information to the mining vehicle, which the vehicle will autonomously travel to the mining area of Baker, by incorporating the teachings of using a linear program to solve a multistage transshipment, which will maximize cost of Benda et al., since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to help improve transportation assets by increasing the capacity of utilization and reducing loading dock and warehouse congestion. (Benda et al.: Paragraph 0015) 
	Regarding Claim 14, Cohen et al./Baker/Benda et al., teaches all the limitations as applied to Claim 9 and wherein generating the schedule comprises executing linear programming using an optimization function, an environmental constraint, and a vehicle constraint as inputs. (See, relevant rejection(s) of Claim(s) 6 and 9)

Claim(s) 7 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cohen et al. (US 2003/0069680) in view of Baker (US 6,351,697) and further in view of Young et al. (US 2003/0074338).
	Regarding Claim 7, Cohen et al./Baker, teaches all the limitations as applied to Claim 1.
	However, Cohen et al./Baker, do not explicitly teach wherein the policy and reward value are stored in a Q table.
	But, Young et al. in the analogous art of learning algorithm, teaches wherein the policy and reward value are stored in a Q table. (Paragraph 0084)(Young et al. teaches storing input data, a and e, into a Q table)
	It would have been prima facia obvious to one of ordinary skill in the art at the time of the invention to modify the mining truck that is able to receive a route from the assignment database of Cohen et al. and providing route information to the mining vehicle, which the vehicle will autonomously travel to the mining area of Baker, by incorporating the teachings of storing input values into a Q table of Young et al., since the prior art provides the teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to combine the prior art reference teachings to arrive at the claimed invention in order to improve performance of an system that uses a learning technique. (Young et al.: Paragraph(s ) 0004-0005) 

	Regarding Claim 15, Cohen et al./Baker/Young et al., teaches all the limitations as applied to Claim 9 and wherein
storing the reward value for each of the possible actions comprises storing the reward value for each of the possible states in a Q table. (See, relevant rejection(s) of Claim(s) 7 and 9)
storing the policy comprises storing the policy in the Q table.  (See, relevant rejection(s) of Claim(s) 7 and 9)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A HEFLIN whose telephone number is (571)272-3524. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.A.H./Examiner, Art Unit 3628                                                                                                                                                                                                        /OMAR ZEROUAL/Primary Examiner, Art Unit 3628